Citation Nr: 1809470	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-17 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating higher than 10 percent for a right ankle sprain.

2.  Entitlement to an increased rating higher than 10 percent for left knee traumatic injury, status post-surgical reconstruction.

3.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, wife, and daughter


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1996 to October 2003.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana, which, in pertinent part, granted an increased rating of 10 percent for right ankle sprain; denied an increased rating higher than 10 percent for left knee traumatic injury; and denied service connection for lumbar spine acute musculoskeletal strain, finding that new and material evidence had not been received to reopen the claim.  

Although the Veteran's claim for his back disability was treated as a claim to reopen based on new and material evidence, review of the February 2004 rating decision, which originally denied service connection for a low back disability, noted that the Veteran's complete service treatment records were not available.  The Veteran's file shows that the Veteran's complete service treatment records were not added to the record until April 2015.  Thus, pursuant to 38 C.F.R. § 3.156(c), the Veteran's service connection claim for a low back disability will be reconsidered on the merits without the threshold requirement of receiving new and material evidence to reopen the claim.

Jurisdiction presently resides with the RO in Phoenix, Arizona.  The Veteran, his wife, and daughter testified at an RO hearing in January 2014 before a Decision Review Officer.  A transcript of the testimony is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for residuals of a back injury in service.  He stated that he fell onto his back off the top of a tank in service and experienced a sore back.  See, e.g., January 2014 DRO hearing transcript, p. 12.  His wife also testified about recalling the Veteran complaining about his back while in service.  Id. at 13.  

The Veteran originally filed a service connection claim for a low back disability in September 2003 claiming residuals of injury in service.  He stated that his back would continually pop and was sore while doing physical labor.  The service treatment records are negative for any findings pertaining to the back.  A VA examination was provided in November 2003 noting lumbar spine acute and self-limited musculoskeletal strains, precipitated by certain movements at the waist.  The Veteran noted on the examination that he experienced popping sensations in his back during physical training in the military involving lateral rotation at the waist.  He stated that he had not experienced these types of sensations since military service because he had not performed lateral rotation type of exercises.  X-ray examination of the lumbar spine was normal.

A June 2014 VA examination report notes that the Veteran had some superficial muscle soreness but otherwise his examination was normal.  The examiner noted that no x-rays were ordered because there was nothing to indicate a deep condition.

Although the Veteran's service treatment records are negative for any findings pertaining to the back, his reports of back injury from falling off of a tank are consistent with the circumstances of his military service.  Treatment records after service indicate a diagnosis of lumbar strain since several months after his separation.  The Veteran has continued to complain of pain in his lumbar spine since service with certain movements.  Although the VA examiner in June 2014 noted that the Veteran's pain was limited to superficial muscular pain, there was no etiology opinion provided with respect to this muscular pain and his diagnosis of lumbar strain that had been provided since several months after separation from service.  Also it is noteworthy that three and a half years have since passed since the examination in June 2014.  For this reason additional examination is warranted to resolve the Veteran's lumbar spine claim.

As for the increased rating claims for the right ankle and left knee, these disabilities also were last evaluated for compensation and pension purposes in June 2014.  Since that time the U.S. Court of Appeals for Veterans Claims has indicated that examination of range of motion for joints should account for "pain on both active and passive motion, in weight bearing and nonweight-bearing."  See Correia v. McDonald, 28 Vet. App. 158 (2016).  See also Sharp v. Shulkin, 29 Vet. App. 26, 22 (2017) (providing that the examiner should "estimate the functional loss that would occur during flares.").  The examinations addressing the left knee and right ankle in June 2014 did not account for these findings.  For this reason, the increased rating claims for the right ankle and left knee are remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional treatment for his right ankle, left knee, and back.  

2.  Make arrangements to obtain relevant VA treatment records from the Phoenix VAMC dated from April 2010 to present concerning the right ankle, left knee, and spine.  If efforts to obtain the additional records are unsuccessful, make a formal finding on the unavailability of these additional records and notify the Veteran of this and explain any further actions VA will take regarding his claims.  38 C.F.R. § 3.159(c)(2), (e)(1).

3.  Thereafter, the Veteran should be scheduled for a VA examination or asked to submit a Disability Benefits Questionnaire prepared by his physician to address the current nature and severity of his right ankle and left knee disabilities. 

The evaluation of the right ankle and left knee should include all necessary testing, specifically range of motion studies.  The examiner should address the range of motion in degrees of flexion and extension and any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy. The examiner must address at what point pain begins.  If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.  Any additional functional loss should be expressed in terms of the degree of additional limitation of motion.

In addition, with respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should determine whether the instability or recurrent subluxation of the left knee is slight, moderate, or severe due to either the lateral instability or recurrent subluxation.

The examiner must also address whether there is a dislocated semilunar cartilage in the left knee, whether there is effusion, whether the knee locks and, if so, the frequency of the locking.

4.  Schedule the Veteran for a VA orthopedic examination with an appropriate examiner to determine the etiology of the claimed disability of the back.  The claims file must be made available to, and reviewed by, the examiner.  Appropriate testing should be conducted to the extent feasible.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed back disability had its clinical onset during active service or is related to any in-service disease, event, or injury, including his reported injury falling from a tank in service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Then, address any other outstanding issues or development necessary in light of the development ordered above.  If the benefits sought on appeal are not granted in full, then issue a supplemental statement of the case (SSOC) and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




